On Rehearing.
The authorities cited by the appellee in no way militate against the holding in the foregoing opinion that the court erred in refusing the motion of appellant to exclude the testimony of the witness Kelly. In Alabama G. S. R. Co. v. Clark, 136 Ala. 457, 34 So. 917, it was shown as a fact thatthe cotton was fired by the defendant's engine, after it had been spread out to dry, and that other engines had passed and re-passed the same place without setting fire to the cotton, while here it was not even shown that the engine, in switching on the occasion subsequent to the fire, emitted sparks in large and unusual quantities, and there was nothing in the testimony of said witness or any other evidence going to show that the subsequent fire did not originate from other causes than sparks.
In Louisville  N. R. Co. v. Malone, 109 Ala. 509, 20 So. 33, the evidence of other fires was held admissible "because the defendant itself first offered proof as to the equipment of all of its engines, and expert evidence to the effect that it was impossible for an engine, equipped as were defendant's engines, to communicate fire as it was alleged to have been communicated in the case on trial, and that plaintiff could then rebut this proof by proof that such equipment did allow fires to be communicated by such engines when passing houses located as was his house that was injured. It was there said that but for defendant's evidence the plaintiff's would not have been admissible." Douglass v. Central of Georgia R. Co., 201 Ala. 395,78 So. 457. Here the defendant offered no such evidence, but the supposed predicate for the rebuttal evidence was elicited on cross-examination by the plaintiff.
In Atlanta  St. A. B. R. Co. v. Spivey, 211 Ala. 520,100 So. 759, plaintiff was permitted to show that on the occasion that the plaintiff's property was alleged to have been destroyed, "about one-half mile above where plaintiff's property was destroyed, * * * some trash was * * * ignited by sparks from the [same] engine."
In Southern Railway Co. v. Stonewall Insurance Co., 177 Ala. 327,334, 58 So. 313, 314 (Ann. Cas. 1915A, 987), this court took cognizance of the rule of evidence laid down in 33 Cyc. 1373, now urged as opposed to our holding, and it was there said:
"The general rule as to the admissibility of evidence of this nature is, we think, correctly stated in the Cyclopedia of Law and Procedure as follows: 'Where the engine alleged to have caused the fire is not clearly or satisfactorily identified, evidence as to the general condition of other engines of defendant of the same general appearance and construction, and under similar conditions, at about the same time and place, in respect to throwing sparks or coals capable of setting fire, is admissible as tending to show a negligent habit on the part of defendant as to the construction, equipment, and management of its engines, and therefore as tending to show negligence in that respect in the particular case, and as tending to show a probability that the fire originated from an engine of defendant.' 33 Cyc. 1373 (3). 'In the absence of direct evidence, evidence that other fires originated from defendant's engines under like conditions at or about the same time, either before or after the fire in question, is generally admissible as tending to show a negligent habit on the part of defendant company in the construction, equipment, and management of its engines, and therefore as tending to show such negligence in the possibility and consequent probability that the fire was set by an engine of defendant, especially where the particular engine which caused the fire is not identified.' 33 Cyc. 1371 (2). See, also, to the same effect, 2 Shearman  Redfield on Negligence (5th Ed.) § 675; 13 A.  E. Ency. Law (2d Ed.) 515.
"Whether the logic of the limitation, which confines the use of other instances to those occurring at or about the time of the fire in question, is impeccable or not, is not now open to inquiry in this state, for this court is thoroughly committed to the limitation. L.  N. R. R. Co. v. Miller, 109 Ala. 500,19 So. 989; L.  N. R. R. Co. v. Malone, 109 Ala. 509, 519,20 So. 33; A. G. S. R. R. Co. v. Johnston, 128 Ala. 283, 294,29 So. 771; A. G. S. R. R. Co. v. Clark, 136 Ala. 450, 34 So. 917; B. R. L.  P. Co. v. Martin, 148 Ala. 8, 15, 42 So. 618."
In none of the cases cited by the appellee was the salutary rule that a mere inference cannot be made the predicate for another inference — conceded by appellee to be sound — invoked or applied, and regardless of this rule the testimony of Kelly does not measure up to the standard of admissibility.
Application overruled.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.